Citation Nr: 1121073	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO. 05-25 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 10 percent disabling for residuals of right shoulder injury.

2.  Entitlement to an initial compensable rating for service-connected residuals of right wrist injury.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to May 1966, and August 2002 to July 2003.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2004 rating decision of the Department of Veterans Affairs (VA), Montgomery, Alabama, Regional Office (RO), which, in pertinent part, granted service connection for a right shoulder injury, assigning a 10 percent rating, and granted service connection for a right wrist injury, assigning a noncompensable rating, both effective September 23, 2003.  The Veteran disagreed with his ratings and subsequently perfected an appeal.  These matters were previously before the Board in January 2010 and were remanded for further development.  


FINDINGS OF FACT

1.  The Veteran's residuals of right shoulder injury are not manifested by a moderately severe muscle injury. 

2.  The Veteran's residuals of a right wrist injury are not manifested by ankylosis or limitation of motion, with dorsiflexion less than 15 degrees or palmar flexion limited in line with the forearm; with no objective findings of degenerative arthritis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of an initial 10 percent for residuals of a right shoulder injury have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.73, Diagnostic Codes, 5301 5304 (2010).

2.  The criteria for an initial compensable evaluation for residuals of a right wrist injury have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5003, 5215 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In March and April 2004, VCAA letters were issued to the Veteran with regard to his underlying service connection claims.  Collectively, such letters notified the Veteran of what information and evidence is needed to substantiate his claims, the information and evidence that must be submitted by the claimant, and what information and evidence will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  This appeal arises from disagreement with the initial evaluations following the grants of service connection.  Since the appellate issues in this case (entitlement to assignment of higher initial ratings) are downstream issues from that of service connection (for which the March and April 2004 VCAA letters were duly sent), further VCAA notice is not required.  VAOPGCPREC 8- 2003 (Dec. 22, 2003).  In any event, in March 2006, the Veteran received notice of the types of evidence necessary to establish an increased rating and effective date, and subsequent to the January 2010 Remand, the Veteran received additional notice as to what information and evidence is needed to substantiate his initial increased rating claims, the information and evidence that must be submitted by the claimant, what information and evidence will be obtained by VA, and the information necessary to establish an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the instructions in the January 2010 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  VA has associated with the claims folder the Veteran's service treatment records and post-service medical records.  Although a 2010 VA examination report reflects that the Veteran had a rotator cuff surgery in 2006, a August 2005 VA examination report indicated that the rotator cuff surgery occurred in February 2004, which is approximately the same time the Veteran filed his claim.  The Veteran has not indicated that he has had more than one rotator cuff surgery; indeed, in an October 2008 VA medical record he indicated that his right shoulder was "doing good" after the surgery.  The record thus indicates that the Veteran has only had one rotator cuff surgery, in 2004, and he has not identified any further records that need to be associated with the claims file.  Additionally, as the present question is the level of the Veteran's current level of shoulder impairment, those records would not be necessary for the adjudication of the present claim.  The Veteran is thus not prejudiced by the failure to obtain that evidence.  Additionally, the evidence of record contains VA examination reports dated in August 2005 and June 2010.  Collectively, the examination reports are thorough and contain sufficient information to decide the issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

Criteria & Analysis
 
Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  


Residuals of a Right Shoulder Injury

The Veteran contends that his residuals of a right shoulder injury, incurred after tripping in a parking lot while on active duty, are more severe than indicated by the 10 percent disability rating previously granted him, under Diagnostic Code 5301, as a muscle injury of the shoulder girdle and arm.  The record indicates that following that injury, the Veteran received a surgical repair to his right shoulder rotator cuff.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

There is no specific rating code for a rotator cuff tear.  However, the Board notes that a rotator cuff is defined as "a multitendinous structure about the capsule of the shoulder joint, formed by the inserting fibers of the supraspinatus, infraspinatus, teres minor, and subscapularis muscles, blending with the capsule, and providing mobility and strength to the shoulder joint."  See Dorland's Illustrated Medical Dictionary, 30th Edition, (2003), at page 445. 

As such, Diagnostic Code 5304 appears to be the most appropriate diagnostic code for rating purposes, rather than Diagnostic Code 5301 assigned by the RO.  Diagnostic Code 5304 contemplates injury to Muscle Group IV, specifically with the "stabilization of the shoulder against injury in strong movements, holding head of humerus in socket; abduction; outward rotation and inward rotation of arm."  It also contemplates the intrinsic muscles of the shoulder girdle:  (1) Supraspinatus; (2) infraspinatus and teres minor; (3) subscapularis; (4) coracobrachialis; or in other words, the muscles involved with the rotator cuff.  See 38 C.F.R. § 4.73, Diagnostic Code 5304.  The Board notes, in contrast, Diagnostic Code 5301 contemplates Muscle Group I, including the trapezius, levator scapulae, and serratus magnus, which are not indicated as part of the rotator cuff.

Based on review of the medical evidence and diagnostic criteria, the Board concludes that Diagnostic Code 5304 is the most appropriate in rating the Veteran's service-connected residuals of a right shoulder injury. 

With respect to muscle group injuries due to gunshot or other trauma, disabilities due to residuals of muscle injuries are characterized by cardinal signs and symptoms of muscle disability such as loss of power, weakness, lower threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c). 

A moderate muscle disability is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  A history consistent with a moderate muscle disability would include complaints of one or more of the cardinal signs and symptoms, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings of a moderate muscle disability include entrance and (if present) exit scars, small or linear, indicative of short track of missile through muscle tissue, some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to sound side.  38 C.F.R. § 4.56 (d)(2).

A moderately severe muscle disability is a through and through or deep penetrating wound by a small high velocity missile or a large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history consistent with this type of injury should include hospitalization for a prolonged period of treatment of the wound, with a record of cardinal symptoms, and, if present, evidence of inability to keep up with work requirements.  Objective findings would include entrance and (if present) exit scars indicating a track of a missile through one or more muscle groups, as well as indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

A severe muscle disability results from a through and through or deep penetrating wound due to high-velocity missile, or large multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  History and complaints are similar to those required for a moderately severe disability, but with consistent complaint of cardinal signs and symptoms worse than shown in moderately severe muscle injuries.  Objective findings include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area; muscles swell and harden abnormally in contraction. Tests of strength, endurance or coordinated movements compared with corresponding muscles of the uninjured side indicate severe impairment of function.  Additional signs include x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of scar to long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin, where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing muscle group; atrophy of muscle groups not in the track of the missile; and induration or atrophy of an entire muscle group.  38 C.F.R. § 4.56(d).

Per the August 2005 VA examination, the Veteran's right arm is his dominant or "major" arm.  See 38 C.F.R. § 4.69.

For the dominant arm, Diagnostic Code 5304 provides for a noncompensable evaluation for a slight disability, a 10 percent evaluation for a moderate disability, a 20 percent evaluation for a moderately severe disability, and a 30 percent evaluation for a severe disability. 

A November 2002 service treatment record noted that the Veteran complained of a four week history of right shoulder pain; he had been recently activated by the National Guard and had increased physical activity.  The examiner found the Veteran to have a right shoulder sprain.  A December 2002 record noted continued right shoulder pain, with a decreased ability to raise his hand over his head and throbbing constant pain.  A June 2003 post-deployment examination, performed a month prior to his discharge, the Veteran did not voice any complaints regarding his right shoulder.

The Veteran underwent a VA joints examination in August 2005.  He reported intermittent mild pain of the right shoulder and stiffness.  He did not report weakness, swelling, heat, redness, instability, giving way, locking, fatigability, or lack of endurance, though he would rest, ice, and apply cream to his shoulder.  He reported moderate flare ups twice a week, but denied any additional limitation of motion or functional impairment, and he denied the use of a brace.  He also reported a rotator cuff repair in February 2004.  He did not describe any episodes of dislocation, recurrent subluxation, inflammatory arthritis, or any other constitutional symptoms.  The Veteran reported that it did not affect his daily activities, but did affect his occupation since he had to reach up and do a lot of climbing and shoulder and arm use. 

The August 2005 VA examiner found the right shoulder to reveal no erythema, deformity, or tenderness on palpation.  The examiner found range of motion to include forward flexion of 0-150 and abduction of 0-120 degrees, both with limitation due to pain and stiffness.  The examiner also found external rotation of 0-150 and internal rotation of 0-90, both with limitation due to mild pain.  The examiner noted that repetitive range of motion of the shoulders was not limited by pain, fatigue weakness, or lack of endurance following repetitive use. 

The August 2005 VA examiner found x-rays to reveal a normal right shoulder and diagnosed status post right shoulder rotator cuff repair, with decreased range of motion due to mild pain. 

The Veteran underwent another VA examination in June 2010.  The Veteran complained of intermittent throbbing and pain, with flare ups two times per month, lasting up to two days.  He also had increased discomfort lifting heavy objects and reported that he was on medication for pain relief.  The Veteran denied problems with activities of daily living, required no assistive aids, and had no incapacitating episodes in the past year.

The June 2010 VA examiner found the Veteran to be able to externally rotate 88 degrees, internally rotate 75 degrees, abduct 120 degrees, and forward flex 140 degrees.  The examiner found no loss of joint function with repetitive use due to pain, fatigue, weakness, lack of endurance, or incoordination.  The examiner also found no instability, tenderness, swelling, heat, or redness.  The examiner noted that x-rays revealed minimal glenohumeral narrowing with some cyst formation in the region of the greater tuberosity, but that the acromioclavicular joint appeared normal, and that there were no soft tissue abnormalities.

In order to warrant a disability rating in excess of the 10 percent currently in effect, the Veteran's right shoulder injury would have to be moderately severe under Diagnostic Code 5304. 

As previously indicated, a moderately severe muscle disability is a through and through or deep penetrating wound by a small high velocity missile or a large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history consistent with this type of injury should include hospitalization for a prolonged period of treatment of the wound, with a record of cardinal symptoms, and, if present, evidence of inability to keep up with work requirements.  Objective findings would include entrance and (if present) exit scars indicating a track of a missile through one or more muscle groups, as well as indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment. 38 C.F.R. § 4.56(d)(3).

The record does not indicate that the Veteran had a through and through or deep penetrating wound by a small high velocity missile or a large low-velocity missile.  The Veteran had a rotator cuff tear that did not involve any kind of missile or a history consistent with such an injury. 

The VA examiners also did not find cardinal signs and symptoms of muscle disability, such as loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement indicating a moderately severe disability.  As such, a rating in excess of 10 percent for the right shoulder injury, under Diagnostic Code 5304 is not indicated by the record. 

The Board has also considered whether other diagnostic codes are applicable to the Veteran's right shoulder disability.  However, the record does not indicate that the Veteran has ankylosis for a rating under Diagnostic Code 5200 or clavicle or scapula impairment for a separate rating under Diagnostic Code 5203.  The findings of range of motion are also not indicative of a compensable rating under Diagnostic Code 5201, and there is no objective evidence that pain on use of the joint results in limitation of motion to a degree which would support a higher rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran asserts that he is unable to work full-time due to his service-connected disabilities.  The Veteran's claim for a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities was denied in an August 2008 rating decision, and the Veteran did not express disagreement with the denial.  In the event that subsequent to the August 2008 rating decision, during the course of the current appeal, a statement from the Veteran implicitly raised another claim of a TDIU (see Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009)), review of the medical evidence does not reflect that the Veteran's service-connected right shoulder disability alone precludes employment.  The Board further notes that the record does not indicate that the Veteran is unemployable due to his service-connected right shoulder disability.  The June 2010 VA examiner opined that the Veteran has a mild disability from his right shoulder that did not result in a severe economic adaptability. Thus, entitlement to a TDIU due to his service-connected right shoulder disability is not warranted.  

In summary, for the reasons and bases expressed above, the Board has concluded that a rating in excess of 10 percent is not warranted for the Veteran's service-connected right shoulder disability.  Accordingly, the benefit sought on appeal is denied.

Residuals of a Right Wrist Injury

The Veteran contends that his service-connected residuals of a right wrist injury are more severe than indicated by the noncompensable rating currently in effect. 

Under Diagnostic Code 5215, for limitation of motion of the wrist, a 10 percent disability rating is assigned with dorsiflexion less than 15 degrees or palmar flexion limited in line with forearm or palmar flexion that is limited in line with the forearm.  The Board observes that the 10 percent rating is the maximum rating provided under Diagnostic Code 5215.

A June 2003 Statement of Medical Examination and Duty Status noted that in January 2003, the Veteran was walking from his car in the parking lot to the orderly room, when he tripped in the parking lot and injured his hand.  A February 5, 2003 service treatment record noted that the Veteran had good range of motion of the fingers and found him to have a right hand contusion.

The Veteran received a VA examination for joints in August 2005.  The Veteran reported that he had mild pain to his hands, and that his concern was mostly to his hand and not his wrist area.  He reported mild hand pain, with stiffness and swelling, but not heat, redness, instability, locking, fatigability, or lack of endurance.  He also did not report flare-ups or the use of assistive devices; it did not affect his occupation or daily activities.

The August 2005 VA examiner found the right wrist and hand to reveal no erythema or deformity, though there was mild edema of the right hand greater than the left.  The examiner noted a right wrist range of motion of 0 to 70 degrees dorsiflexion, without limitation due to pain, and plantar flexion of 0 to 80 degrees, with limitation due to pain.  The examiner also noted a right wrist radial deviation of 0 to 20 degrees, without limitation due to pain and a full range of motion the hands and fingers.  The examiner further noted that range of motion of the hand and wrist revealed no additional loss in degrees due to pain, fatigue, weakness, or lack of endurance following repetitive use.  The examiner noted post-traumatic degenerative osteoarthritis of the right wrist by x-ray, and diagnosed him with that disorder.

The Veteran underwent another VA examination in June 2010.  The VA examiner found an x-ray of the right wrist to reveal normal bone and joint architecture, with no evidence of recent or old fracture or degeneration; no soft tissue abnormalities were seen.  The examiner found the Veteran to have a resolved injury of the right wrist with inadequate evidence to support a clinical diagnosis.  The examiner found the Veteran to have no disability from the right wrist injury.

The record does not indicate that the Veteran's range of motion for his wrist warrants a compensable rating under Diagnostic Code 5215, based on either dorsiflexion less than 15 degrees or palmar flexion limited in line with forearm or palmar flexion is limited in line with the forearm.  Given the motion available, the record also does not indicate that the Veteran has ankylosis such that a rating under Diagnostic Code 5214 would be applicable.

Additionally, there is no objective evidence that pain on use of the joint results in limitation of motion to a degree which would support a higher rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although the VA examinations are conflicting as to whether the Veteran has x-ray evidence of arthritis, even if, for the sake of argument, the Board were to find that he had arthritis, this would still not warrant a compensable rating.  Diagnostic Code 5010, which pertains to traumatic arthritis, instructs to rate as degenerative arthritis. Diagnostic Code 5003 specifies that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of compensable limitation of motion, a 10 percent rating may be assigned for arthritis with X-ray evidence of involvement of a major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Under 38 C.F.R. § 4.45, the wrist is considered a major joint.  However, neither VA examination found any objective confirmation of limitation of motion, such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Indeed, the Veteran himself has reported that his wrist did not cause him problems.  The record thus does not support the grant of a compensable disability rating for residuals of a right wrist injury, even if the Board were to find arthritis to be present.  In any event, the Board finds the findings in the June 2010 VA examination report to be the most probative as to whether the Veteran currently has arthritis of the right wrist.  The June 2010 VA examiner provided a more in-depth discussion of the x-ray findings than the August 2005 VA examiner, as well as, the most recent examination.  The Board thus finds the June 2010 VA examination to be more competent as to current findings and probative as to the current claim.  The Board thus finds the Veteran to not have arthritis of the right wrist.

As noted hereinabove, the Veteran asserts that he is unable to work full-time due to his service-connected disabilities.  The Veteran's claim for a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities was denied in an August 2008 rating decision, and the Veteran did not express disagreement with the denial.  In the event that subsequent to the August 2008 rating decision, during the course of the current appeal, a statement from the Veteran implicitly raised another claim of a TDIU (see Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009)), review of the medical evidence does not reflect that the Veteran's service-connected right wrist disability alone precludes employment.  The Board further notes that the record does not indicate that the Veteran is unemployable due to his service-connected right wrist disability.  The June 2010 VA examiner opined that the Veteran's right wrist did not result in severe economic inadaptability. Thus, entitlement to a TDIU due to his service-connected right wrist disability is not warranted.  

In summary, for the reasons and bases expressed above, the Board has concluded that a compensable rating is not warranted for the Veteran's service-connected right wrist disability.  Accordingly, the benefit sought on appeal is denied.

Extra-schedular consideration

Finally, the disabilities do not warrant referral for extra-schedular consideration.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id.  

Consideration of an extra- schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VA O.G.C. Prec. Op. No. 6-96, published at 61 Fed. Reg. 66749 (1996).  Although the Veteran's disabilities may have had an effect on his professional and personal life, the evidence does not reflect impairment of his earning capacity to warrant an extraschedular rating for the disabilities at issue herein.  The disability ratings assigned squarely contemplates the symptomatology associated with his right shoulder and right wrist disabilities.  Thun v. Peake, 22 Vet. App. 111 (2008).  Additionally, the objective evidence does not reflect frequent periods of hospitalization due to his disabilities.  Accordingly, the Board finds that the impairment resulting from the Veteran's right shoulder and wrist disabilities is appropriately compensated by the currently assigned schedular ratings and 38 C.F.R. § 3.321 is inapplicable.


ORDER

An initial disability rating in excess of 10 percent for residuals of a right shoulder injury is denied. 

An initial compensable disability rating for residuals of a right wrist injury is denied. 


______________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


